
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2


FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT AND AMENDMENT TO LOAN DOCUMENTS

        FOURTH AMENDMENT, dated as of February 5, 2004 (this "Amendment"), to
the Second Amended and Restated Credit Agreement, dated as of September 30, 2003
(as amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), by and among General Electric Capital Corporation, as Agent and
Lender ("Agent"), Inverness Medical Innovations, Inc. ("Innovations"), Wampole
Laboratories, LLC, and Inverness Medical (UK) Holdings Limited, as borrowers
("Borrowers"), the other Credit Parties signatory thereto, Merrill Lynch
Capital, a division of Merrill Lynch Business Financial Services Inc., as
documentation agent and co-syndication agent, UBS Securities LLC, as
co-syndication agent, and the lenders signatory thereto from time to time
(collectively, the "Lenders") and Amendment to the US Guaranty, US Intellectual
Property Security Agreement, US Pledge Agreement and US Security Agreement (as
such terms are defined in the Credit Agreement).

W I T N E S S E T H

        WHEREAS, it is and was the intent of the Agent, Lenders, Borrowers and
other Credit Parties to structure the facilities under the Credit Agreement such
that no European Credit Party (as defined in the Credit Agreement prior to
giving effect to this Amendment) would guarantee or otherwise provide security
for any Obligations owing by any US Credit Party (as defined in the Credit
Agreement prior to giving effect to this Amendment);

        WHEREAS, the Borrowers have notified Agent that, for purposes of
Section 956 of the IRC, as a result of the limited liability nature of Morpheus
Acquisition LLC ("Morpheus LLC") the guaranty by Morpheus LLC of the Obligations
owing by US Credit Parties (the "US Obligations") and other provisions of credit
support for the US Obligations given by Morpheus LLC, Inverness Medical
Switzerland GmbH will be deemed to have guaranteed and provided security for the
US Obligations;

        WHEREAS, the parties desire to amend the Credit Agreement and the Loan
Documents to reflect the original intent of all parties and accordingly agree
that all such amendments be effective as of the date of execution thereof;

        WHEREAS, Borrowers have requested that the definition of Interest
Expense be amended to exclude certain non-cash charges; and

        WHEREAS, the Borrowers, Agent and Lenders have agreed to amend the
Credit Agreement and the Loan Documents on the terms and conditions set forth
herein.

        NOW THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

        1.    Definitions.    Capitalized terms not otherwise defined herein
shall have the meanings ascribed to them in the Credit Agreement.

        2.    Amendment to Section 5.11 of the Credit Agreement.    As of the
Amendment Effective Date (as hereinafter defined), Section 5.11 of the Credit
Agreement shall be amended by inserting the following sentence at the beginning
thereof:

        "If at any time any European Credit Party that is treated for purposes
of Section 956 of the IRC as a "controlled foreign corporation, thereafter fails
to be treated as a controlled foreign corporation, then at the request of the
Agent or the Requisite Lenders, Innovations shall cause each such European
Credit Party to execute and deliver to the Agent (a) a Guaranty in form and
substance reasonably satisfactory to the Agent, guarantying the Obligations of
US Borrower hereunder and under the other Loan Documents, and (b) Collateral
Documents in form and substance reasonably satisfactory to Agent, granting to
Agent a Lien over such European Credit Party's properties and assets, in each
case,

--------------------------------------------------------------------------------




to the extent such European Credit Party has, or is required to have, entered
into a Guaranty or a Collateral Document with respect to the Obligations of the
European Credit Parties, and to the extent such Guaranty or Collateral Document
is not prohibited by the law of the jurisdiction of formation of such European
Credit Party, and shall cause the pledge of all Stock of such European Credit
Party to Agent to secure all of the Obligations to the extent only a portion of
such Stock was previously pledged to Agent to secure the Obligations of US
Credit Parties."

        3.    Amendment to Annex A to the Credit Agreement.    As of the
Amendment Effective Date (as hereinafter defined), Annex A to the Credit
Agreement shall be amended by deleting the definitions "European Credit Party",
"Interest Expense", "Obligations", "Senior US Leverage Ratio" and "US Credit
Party", and inserting in lieu thereof the following terms respectively:

        "European Credit Party" means each of European Borrower, Swissco and
Orgenics Holdings, Morpheus LLC and each of their respective Subsidiaries (other
than the Excluded European Subsidiaries).

        "Interest Expense" means, with respect to any Person for any fiscal
period, interest expense (whether cash or non-cash) of such Person determined in
accordance with GAAP for the relevant period ended on such date, including,
interest expense with respect to any Funded Debt of such Person and interest
expense for the relevant period that has been capitalized on the balance sheet
of such Person but excluding all non-cash charges as they relate to the
amortization or write-offs of capitalized financing or debt origination fees or
costs.

        "Obligations" means all loans, advances, debts, liabilities and
obligations for the performance of covenants, tasks or duties or for payment of
monetary amounts (whether or not such performance is then required or
contingent, or such amounts are liquidated or determinable) owing by any Credit
Party to Agent or any Lender, and all covenants and duties regarding such
amounts, of any kind or nature, present or future, whether or not evidenced by
any note, agreement or other instrument, arising under the Agreement or any of
the other Loan Documents. This term includes all principal, interest (including
all interest that accrues after the commencement of any case or proceeding by or
against any Credit Party in bankruptcy, whether or not allowed in such case or
proceeding), Fees, Charges, expenses, attorneys' fees and any other sum
chargeable to any Credit Party under the Agreement or any of the other Loan
Documents. Notwithstanding the forgoing, with respect to Morpheus LLC, in its
capacity as (i) a Grantor under the US Security Agreement and the US
Intellectual Property Security Agreement, (ii) a Guarantor under the US
Guaranty, and (iii) a Pledgor under the US Pledge Agreement, "Obligations" or
similar terms under such documents shall mean Obligations of the European Credit
Parties and shall not include Obligations of the US Credit Parties.

        "Senior US Leverage Ratio" means with respect to all US Credit Parties
that are Reporting Credit Parties and Morpheus LLC, the ratio of (a) the
outstanding principal amount of the US Term Loan and the US Revolving Loan on
any date of determination to (b) the sum of LTM EBITDA attributable to the US
Credit Parties and Morpheus LLC for the twelve months ending on that date of
determination; provided that, for purposes of calculating compliance with the
Senior US Leverage Ratio for such period, US Borrower may include revenues
generated by licenses of US Borrower's Intellectual Property which have been
assigned to Swissco in an amount not to exceed $800,000 in the aggregate for
such period.

        "US Credit Party" means Innovations, US Borrower and each of their
respective Domestic Subsidiaries (other than Morpheus LLC and the Excluded US
Subsidiaries).

        4.    Amendment to Annex F to the Credit Agreement.    Clause (g) to
Annex F to the Credit Agreement shall be amended by inserting the words "and
Morpheus LLC, collectively" after the words US Credit Parties that are Reporting
Credit Parties in the first sentence thereof.

2

--------------------------------------------------------------------------------



        5.    Amendment to the US Guaranty, US Security Agreement, US
Intellectual Property Security Agreement and US Pledge Agreement.    For the
avoidance of doubt, each of the US Guaranty, US Security Agreement, US
Intellectual Property Security Agreement and US Pledge Agreement is hereby
amended as of the Amendment Effective Date, to reflect amendments to the terms
therein which have the meanings ascribed to them in the Credit Agreement and
which are hereby being amended under Section 3 above.

        6.    Representations and Warranties.    To induce Agent, Senior Agent
and the Lenders to enter into this Amendment, the Credit Parties hereby, jointly
and severally, represent and warrant that:

        (a)   The execution, delivery and performance by each Credit Party of
the Loan Documents to which it is a party and the creation of all Liens provided
for therein: (a) are within such Person's corporate, company or partnership
power; (b) have been duly authorized by all necessary corporate, limited
liability company or limited partnership action; (c) do not contravene any
provision of such Person's charter, bylaws or equivalent constitutive documents
or partnership or operating agreement, as applicable; (d) do not violate any law
or regulation, or any order or decree of any court or Governmental Authority;
(e) do not conflict with or result in the breach or termination of, constitute a
default under or accelerate or permit the acceleration of any performance
required by, any indenture, mortgage, deed of trust, lease, agreement or other
instrument to which such Person is a party or by which such Person or any of its
property is bound; (f) do not result in the creation or imposition of any Lien
upon any of the property of such Person; and (g) do not require the Amendment or
approval of any Governmental Authority or any other Person.

        (b)   This Amendment has been duly executed and delivered by or on
behalf of each of the Credit Parties.

        (c)   This Amendment constitutes a legal, valid and binding obligation
of each of the Credit Parties, enforceable against each of them in accordance
with its terms.

        (d)   No Default or Event of Default has occurred and is continuing
after giving effect to this Amendment.

        (e)   No action, claim or proceeding is now pending or, to the knowledge
of any Credit Party, threatened against such Credit Party, at law, in equity or
otherwise, before any court, board, commission, agency or instrumentality of any
foreign, federal, state, or local government or of any agency or subdivision
thereof, or before any arbitrator or panel of arbitrators, which (a) challenges
any Credit Party's right or power to enter into or perform any of its
obligations under this Amendment, the Credit Agreement and the other Loan
Documents to which it is a party, or the validity or enforceability of this
Amendment, the Credit Agreement or any Loan Document or any action taken
thereunder, or (b) has a reasonable risk of being determined adversely to any
Credit Party and that, if so determined, could be reasonably be expected to have
a Material Adverse Effect after giving effect to this Amendment.

        (f)    The representations and warranties of the Credit Parties
contained in the Credit Agreement and each other Loan Document shall be true and
correct on and as of the date hereof and as of the Amendment Effective Date with
the same effect as if such representations and warranties had been made on and
as of such date, except that any such representation or warranty which is
expressly made only as of a specified date need be true only as of such date.

        (g)   Morpheus LLC does not own any assets other than (i) equipment with
appraised value of approximately $139,800, (ii) receivables valued at
approximately $2,200,000 as of December 31, 2003, and (iii) goodwill.

3

--------------------------------------------------------------------------------






        7.    No Other Amendments/Waivers.    Except as expressly provided
herein, (i) the Credit Agreement shall be unmodified and shall continue to be in
full force and effect in accordance with its terms and (ii) this Amendment shall
not be deemed a waiver of any term or condition of any Loan Document and shall
not be deemed to prejudice any right or rights which Agent or any Lender may now
have or may have in the future under or in connection with any Loan Document or
any of the instruments or agreements referred to therein, as the same may be
amended from time to time.

        8.    Outstanding Indebtedness; Waiver of Claims.    Each of Borrowers
and other Credit Parties hereby acknowledges and agrees that as of February 4,
2004, (a) the aggregate outstanding principal amount of the European Revolving
Loan is $22,960,000.01, (b) the aggregate outstanding principal amount of the US
Revolver Loan is $16,898,797.30, (c) the aggregate outstanding principal amount
of the US Term A Loan is $35,075,000.00, and (d) the aggregate outstanding
principal amount of the US Term B Loan is $40,000,000.00, and (e) the aggregate
outstanding principal amount of the European Term Loan is $9,875,000.00, and
that such principal amount is payable pursuant to the Credit Agreement without
defense, offset, withholding, counterclaim or deduction of any kind. Each
Borrower and other Credit Party hereby waives, releases, remises and forever
discharges Agent, Lenders and each other Indemnified Person from any and all
claims, suits, actions, investigations, proceedings or demands arising out of or
in connection with the Credit Agreement (collectively, "Claims"), whether based
in contract, tort, implied or express warranty, strict liability, criminal or
civil statute or common law of any kind or character, known or unknown, which
any Borrower or any other Credit Party ever had, now has or might hereafter have
against Agent or Lenders which relates, directly or indirectly, to any acts or
omissions of Agent, Lenders or any other Indemnified Person on or prior to the
Amendment Effective Date, provided, that no Borrower nor any other Credit Party
waives any Claim solely to the extent such Claim relates to Agent's or any
Lender's gross negligence or willful misconduct.

        9.    Expenses.    Borrowers hereby reconfirm their obligations pursuant
to Section 11.3 of the Credit Agreement to pay and reimburse Agent for all
reasonable costs and expenses (including, without limitation, reasonable fees of
counsel) incurred in connection with the negotiation, preparation, execution and
delivery of this Amendment and all other documents and instruments delivered in
connection herewith.

        10.    Effectiveness.    This Amendment shall become effective as of
September 30, 2003 (the "Amendment Effective Date") only upon satisfaction in
full in the judgment of Agent and each Lender of each of the following
conditions on or before February 27, 2004:

        (a)    Amendment.    Agent shall have received four (4) original
signature pages to this Amendment, duly executed and delivered by Agent, Senior
Agent, and each Lender and each of the Credit Parties.

        (b)    Payment of Expenses.    Borrowers shall have paid to Agent all
costs, fees and expenses owing and billed as of the date hereof in connection
with this Amendment and the other Loan Documents and due to Agent (including,
without limitation, reasonable legal fees and expenses).

        (c)    Representations and Warranties.    The representations and
warranties of or on behalf of each Credit Party in this Amendment shall be true
and correct on and as of the date hereof.

        (d)    Subordinated Bond Issuance.    The Subordinated Bond Issuance and
the related transactions with respect thereto described in the Third Amendment
and Consent to the Credit Agreement, dated January 20, 2004 shall have been
consummated on the terms and conditions set forth therein.

        11.    Affirmation of Obligations under the Loan Documents; No
Waiver.    The Credit Parties hereby agree (a) to continue to bound by all of
the terms of the Loan Documents and all of the terms and conditions of the Loan
Documents are hereby affirmed; (b) this Amendment shall not in any way release
or impair the rights, duties, Obligations or Liens created pursuant to the any
Loan Document

4

--------------------------------------------------------------------------------



or affect the relative priorities thereof, in each case to the extent in force
and effect thereunder as of the date hereof and except as modified hereby, and
all of such rights, duties, Obligations and Liens are ratified and affirmed by
each of the Credit Parties; (c) the execution, delivery and effectiveness of
this Amendment shall not operate as a waiver of any right, power or remedy of
the Lenders or the Agent (as defined therein) under any Loan Document, nor
constitute a waiver of any covenant, agreement or obligation under any Loan
Document; (d) this Amendment shall not in any way release or impair the rights,
duties, Obligations or Liens created pursuant to the Collateral Documents (and
such Liens shall continue without any diminution thereof and shall remain in
full force and effect on and after the date hereof) or affect the relative
priorities thereof, in each case to the extent in force and effect thereunder as
of the date hereof, and all of such rights, duties, Obligations and Liens are
ratified and affirmed by each Credit Party and the Liens granted pursuant to the
Collateral Documents to which each of the Credit Parties is a party shall,
except as expressly provided herein, continue without any diminution thereof and
shall remain in full force and effect on and after the date hereof; and (e) any
and all references to the Collateral Documents in any Loan Document shall,
without further action of the parties, be deemed a reference to the Collateral
Documents, as affirmed and modified by this Amendment, and as they may be
further amended, restated, supplemented or otherwise modified from time to time.

        12.    Post-Closing Agreement.    The Credit Parties hereby agree that
within 30 days after the date hereof, Morpheus LLC shall enter into Collateral
Documents separate from the US Credit Parties which reflect that they are only
guaranteeing and providing security in support of the European Obligations and
the Credit Parties shall acknowledge that Morpheus LLC will no longer be a party
to the existing Collateral Documents executed by the US Credit Parties.

        13.    GOVERNING LAW.    THIS AMENDMENT SHALL BE GOVERNED BY, AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

        14.    Counterparts.    This Amendment may be executed by the parties
hereto on any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

5

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, this Amendment has been duly executed as of the date
first written above.

    WAMPOLE LABORATORIES, LLC.
INVERNESS MEDICAL (UK) HOLDINGS LIMITED
 
 
By:
/s/  ANTHONY J. BERNARDO      

--------------------------------------------------------------------------------

Name: Anthony J. Bernardo
Title: Duly Authorized Signatory

6

--------------------------------------------------------------------------------



    AGENT AND LENDERS
 
 
GENERAL ELECTRIC CAPITAL
CORPORATION, as Agent and Lender
 
 
By:
/s/  ILLEGIBLE      

--------------------------------------------------------------------------------

Duly Authorized Signatory
 
 
GENERAL ELECTRIC CAPITAL
CORPORATION, as Senior Agent
 
 
By:
/s/  ILLEGIBLE      

--------------------------------------------------------------------------------

Duly Authorized Signatory
 
 
MERRILL LYNCH CAPITAL, a division of Merrill Lynch Business Financial
Services Inc., as Co-Syndication Agent, Documentation Agent and Lender
 
 
By:
/s/  ILLEGIBLE      

--------------------------------------------------------------------------------

Duly Authorized Signatory
 
 
UBS SECURITIES LLC, as Co-Syndication Agent
 
 
By:
/s/  DAVID A. JUGE, MANAGING DIRECTOR      

--------------------------------------------------------------------------------

Duly Authorized Signatory
 
 
By:
/s/  OLIVER O. TRUMBO II, DIRECTOR      

--------------------------------------------------------------------------------

Duly Authorized Signatory
 
 
UBS AG, CAYMAN ISLANDS BRANCH, as a Lender
 
 
By:
/s/  WILFRED V. SAINT, ASSOCIATE DIRECTOR      

--------------------------------------------------------------------------------

Banking Products Services, US
Duly Authorized Signatory
 
 
By:
/s/  THOMAS R. SALZANO, DIRECTOR      

--------------------------------------------------------------------------------

Banking Products Services, US
Duly Authorized Signatory

7

--------------------------------------------------------------------------------



        The following Persons are signatories to this Amendment in their
capacity as Credit Parties, Grantors, Guarantors, Pledgors and not as Borrowers.

    INVERNESS MEDICAL INNOVATIONS, INC.
INVERNESS MEDICAL, INC.
UNIPATH DIAGNOSTICS, INC.
UNIPATH ONLINE, INC.
OSTEX INTERNATIONAL, INC.
INVERNESS MEDICAL INTERNATIONAL
HOLDING CORP.
INVERNESS MEDICAL INTERNATIONAL
HOLDING CORP. II
UNIPATH LIMITED
APPLIED BIOTECH, INC.
FOREFRONT DIAGNOSTICS, INC.
MORPHEUS ACQUISITION CORP.
MORPHEUS ACQUISITION LLC
INVERNESS MEDICAL CANADA INC.—
MEDICALE INVERNESS CANADA INC.
INNOVATIONS RESEARCH LLC
 
 
By:
/s/  ANTHONY J. BERNARDO      

--------------------------------------------------------------------------------

Name: Anthony J. Bernardo
Title: Duly Authorized Signatory
 
 
ORGENICS INTERNATIONAL HOLDINGS BV
INVERNESS MEDICAL SWITZERLAND GMBH
UNIPATH DIAGNOSTICS GMBH
CAMBRIDGE DIAGNOSTICS IRELAND LIMITED
PREGYMED GMBH
SCANDINAVIAN MICRO BIODEVICES APS
 
 
By:
/s/  PAUL T. HEMPEL      

--------------------------------------------------------------------------------

Name: Paul T. Hempel
Title: Duly Authorized Signatory
 
 
SELFCARE TECHNOLOGY, INC.
 
 
By:
/s/  DUANE L. JAMES      

--------------------------------------------------------------------------------

Name: Duane L. James
Title: Duly Authorized Signatory

8

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2

